Exhibit 10.35




LOCK UP AGREEMENT




THIS LOCK UP AGREEMENT (the “Agreement”) is entered into as of this 19th day of
December, 2014 (the “Effective Date”) by and between _______________________
(the “Stockholder”) and Social Reality, Inc., a Delaware corporation (the
“Company”).




WHEREAS, the Stockholder and the Company are parties to that certain Share
Acquisition and Exchange Agreement (the “Share Purchase Agreement”) of even date
herewith by and among the Company, Five Delta, Inc., a Delaware corporation
(“Five Delta”) and the stockholders of Five Delta, pursuant to which the Company
acquired Five Delta in exchange for shares of its Class A common stock, par
value $0.001 per share (the “Common Stock”).




WHEREAS, as consideration under the Share Purchase Agreement, the Stockholder
was issued an aggregate of _______ shares of Common Stock at the closing of the
Share Purchase Agreement (the “Closing Shares”) together with an additional
_________ shares of Common Stock (the “Escrow Shares”) which are subject to
forfeiture under the terms of the Share Purchase Agreement if the Post-Closing
Conditions (as that term is defined in the Share Exchange Agreement) are not
achieved.  The Closing Shares and the Escrow Shares are sometimes hereinafter
collectively referred to as the “Shares.”




WHEREAS, as a condition of the Share Purchase Agreement, the agreed to restrict
the sale, assignment, transfer, encumbrance or other disposition of the Shares
by the Stockholder as hereinafter provided.




NOW THEREFORE, in consideration of the premises and of the terms and conditions
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:




1.

LOCK UP OF SHARES; PERMITTED LEAK OUTS.




(a)

The Stockholder hereby agrees that, without the prior written consent of the
Company and except as set forth below, he will not during the period commencing
on the Effective Date and ending on the 24 month anniversary of the Effective
Date (the “Lock Up Period”) (i) offer, pledge, gift, donate, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any Shares, or (ii) enter into
any swap, option (including, without limitation, put or call options), short
sale, future, forward or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of the Shares, whether
any such transaction is to be settled by delivery of shares of the Company’s
Common Stock or such other securities, in cash or otherwise ((i) and (ii) being
hereinafter collectively referred to as the “Lock Up”);




(b)

On the 12 month anniversary of the Effective Date, ________ Closing Shares shall
be released from the Lock Up;




(c)

On the 24 month anniversary of the Effective Date, an additional ________
Closing Shares shall be released from the Lock Up;




(d)

The Stockholder hereby authorizes the Company during the relevant Lock Up Period
to cause any transfer agent for the Shares to decline to transfer, and to note
stop transfer restrictions on the stock register and other records relating to
the Shares subject to the Lock Up for which the Stockholder is the record holder
and, in the case of Shares subject to this Agreement for which the Stockholder
is the beneficial but not the record holder, agrees during the Lock Up Period to
cause the record holder to cause the relevant transfer agent to decline to
transfer, and to note stop transfer restrictions on the stock register and other
records relating to the Shares subject to the Lock Up, if such transfer would
constitute a violation or breach of this Agreement; and




(e)

Notwithstanding the foregoing, upon the prior written consent of the Company the
Stockholder may transfer (the “Permitted Transfer”) Shares as a bona fide gift,
by will or intestacy or to a family member or trust for the benefit of a family
member; provided that each transferee, donee or distributee of the Shares shall
sign





1







--------------------------------------------------------------------------------

and deliver to the Company a lock-up letter substantially in the form of this
letter contemporaneously with such transaction.




(f)

Following the release of any Shares from the Lock Up, and subject to the terms
of the right of first refusal granted the Company pursuant to Section 9 of the
Share Purchase Agreement, the Stockholder agrees to limit the resales of such
Shares in the public market as follows:




(i)

if the daily average trading volume on all trading markets on which the Common
Stock is then quoted or listed (i) is less than 30,000 shares of Common Stock,
the Stockholder shall not sell more than 1,000 Shares per trading day; (ii) is
greater than 30,000 shares of Common Stock, but less than 100,000 shares, the
Stockholder shall not sell more than 5,000 Shares per trading day; and (iii) is
greater than 100,000 shares, the Stockholder shall not sell more than 50,000
Shares; and  




(ii)

any permitted resales by the Stockholder shall be at the then current bid price
of the Common Stock.




2.

RELEASES.




(a)

The Lock Up shall automatically terminate if a Change of Control should occur
during the Lock Up Period.  For the purposes of this Agreement, “Change of
Control” shall mean any one of the following: (i) the consummation of a merger
or consolidation of the Company with or into another any individual,
corporation, partnership, limited liability company, firm, joint venture,
association, joint-stock company, trust, unincorporated organization or other
entity (collectively, a “Person”) (except a merger or consolidation in which the
holders of capital stock of the Company immediately prior to such merger or
consolidation collectively continue to hold at least 60% of the earning power,
voting power or capital stock of the surviving Person); (ii) the issuance,
transfer, sale or disposition to another Person of the voting power or capital
stock of the Company, if after such issuance, sale, transfer or disposition such
Person would hold more than 40% of the voting power or capital stock of the
Company; (iii) if the Persons who, on the date of this Agreement, constitute a
majority of the board of directors of the Company or Persons nominated and/or
appointed as directors by vote of a majority of such Persons, shall for any
reason cease to constitute a majority of the Company’s board of directors; (iv)
a sale, transfer or disposition of all or substantially all of the assets or
earning power of Company; or (iv) dissolution, liquidation or winding up of the
affairs of the Company.




(b)

At any time during the Lock Up Period, in the sole discretion of the Company’s
board of directors, the Company may elect to release some or all of the Shares
from the Lock Up in such amounts as it may determine; provided that any such
Shares so released shall be in equal an percentage to the total number of Shares
subject to this Agreement as to the release of lock ups for shares of the
Company’s Common Stock to which other stockholders of the Company may then be
subject.




3.

TRANSFER; SUCCESSOR AND ASSIGNS.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. As provided above, any Permitted Transfer shall require
the transferee to execute a lock up agreement in accordance with the same terms
set forth herein.  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.




4.

COMPLIANCE WITH SECURITIES LAWS.  In the event of a Permitted Transfer, as a
condition to the Company agreeing to such Permitted Transfer, the Stockholder
shall have furnished the Company with an opinion of counsel reasonably
satisfactory to the Company, to the effect that the transfer is exempt from
registration under the Securities Act of 1933, as amended (the “Securities Act”)
and that the transfer otherwise complies with the terms of this Agreement.








2







--------------------------------------------------------------------------------



5.

LEGENDS.




(a)

The Stockholder hereby agrees that each outstanding certificate representing the
Shares shall during the Lock Up Period, in addition to any other legends as may
be required in compliance with Federal securities laws, bear a legend reading
substantially as follows:




THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE TERMS AND CONDITIONS OF A LOCK UP AGREEMENT DATED DECEMBER 19,
2014, BETWEEN THE ISSUER AND THE STOCKHOLDER LISTED ON THE FACE HEREOF. A COPY
OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE ISSUER AND WILL BE
PROVIDED TO THE HOLDER HEREOF UPON REQUEST. NO TRANSFER OF SUCH SECURITIES WILL
BE MADE ON THE BOOKS OF THE ISSUER UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE
WITH THE TERMS OF SUCH LOCK UP AGREEMENT.




(b)

A copy of this Agreement shall be filed with the corporate secretary of the
Company, shall be kept with the records of the Company and shall be made
available for inspection by any stockholder of the Company.  In addition, a copy
of this Agreement shall be filed with the Company's transfer agent of record.




6.

NO OTHER RIGHTS.  The Stockholder understands and agrees that the Company is
under no obligation to register the sale, transfer or other disposition of the
Shares under the Securities Act or to take any other action necessary in order
to make compliance with an exemption from such registration available.




7.

SPECIFIC PERFORMANCE.  The Stockholder acknowledges that there would be no
adequate remedy at law if the Stockholder fails to perform any of its
obligations hereunder, and accordingly agrees that the Company, in addition to
any other remedy to which it may be entitled at law or in equity, shall be
entitled to compel specific performance of the obligations of the Stockholder
under this Agreement in accordance with the terms and conditions of this
Agreement. Any remedy under this Section 7 is subject to certain equitable
defenses and to the discretion of the court before which any proceedings
therefor may be brought.




8.

NOTICES.  All notices, statements, instructions or other documents required to
be given hereunder shall be in writing and shall be given either personally or
by mailing the same in a sealed envelope, first-class mail, postage prepaid and
either certified or registered, return receipt requested, or by telecopy, and
shall be addressed to the Company at its principal offices and to the
Stockholder at the address last appearing on the books and records of the
Company.




9.

RECAPITALIZATIONS AND EXCHANGES AFFECTING SHARES.  Except as otherwise provided
herein, the provisions of this Agreement shall apply, to the full extent set
forth herein with respect to the Shares, to any and all shares of capital stock
or equity securities of the Company which may be issued by reason of any stock
dividend, stock split, reverse stock split, combination, recapitalization,
reclassification or otherwise.




10.

GOVERNING LAW.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware. Any suit, action or proceeding with
respect to this Agreement shall be brought in the state or federal courts
located in Los Angeles County in the State of California.  The parties hereto
hereby accept the exclusive jurisdiction and venue of those courts for the
purpose of any such suit, action or proceeding.  The parties hereto hereby
irrevocably waive, to the fullest extent permitted by law, any objection that
any of them may now or hereafter have to the laying of venue of any suit, action
or proceeding arising out of or relating to this Agreement or any judgment
entered by any court in respect thereof brought in Los Angeles County,
California, and hereby further irrevocably waive any claim that any suit, action
or proceeding brought in Los Angeles County, California has been brought in an
inconvenient form.




11.

COUNTERPARTS.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.








3







--------------------------------------------------------------------------------



12.

ATTORNEYS' FEES.  If any action at law or in equity (including arbitration) is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys' fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled as determined by such court, equity or arbitration proceeding.




13.

AMENDMENTS AND WAIVERS.  Any term of this Agreement may be amended with the
written consent of the Company and the Stockholder.  No delay or failure on the
part of the Company in exercising any power or right under this Agreement shall
operate as a waiver of any power or right.




14.

SEVERABILITY.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, portions of such provisions, or such
provisions in their entirety, to the extent necessary, shall be severed from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.




15.

CONSTRUCTION.  This Agreement has been entered into freely by each of the
parties, following consultation with their respective counsel, and shall be
interpreted fairly in accordance with its respective terms, without any
construction in favor of or against either party.




16.

ENTIRE AGREEMENT.  This Agreement and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the parties hereto are expressly canceled.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




 

 

 

COMPANY:




SOCIAL REALITY, INC.

 

 

Date:

 December 19, 2014

By:

_________________________

 

 

Christopher Miglino,

Chief Executive Officer 

 




 

 

 

STOCKHOLDER:




_____________________________ 

Date:

 December 19, 2014 

 

 








4





